Exhibit 10.24

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement between China Water & Drinks, Inc.
(“Company”), a wholly owned subsidiary of Heckmann Corporation (“Parent”), and
Xu Hong Bin (“Xu”), is made on this 30th day of October 2008 (“Agreement”).
Company and Xu hereby agree to the employment of Xu by Company on the following
terms and conditions:

 

1. Commencement of Employment; Term of Agreement

 

1.1 Xu’s employment under this Agreement will commence immediately following the
closing of the acquisition of China Water and Drinks, Inc., by Heckmann
Corporation and its merger subsidiary Heckmann Acquisition II Corporation
pursuant to Agreement and Plan of Merger and Reorganization dated May 19, 2008,
and any amendments thereto (the “Merger Agreement”).

 

1.2 Xu’s employment under this Agreement shall continue until December 31, 2011
(the “Term”). The Term may be modified or extended by mutual agreement.

 

2. Duties and Appointments

 

2.1 Xu shall serve Company as a member of the Board of Directors and as Chief
Executive Officer and President. Xu’s duties shall include, but not be limited
to, those typical of the chief executive officer and president of a bottled
water and beverages company. Xu shall also be appointed to serve as a Class I
member of the Board of Directors of Parent for the balance of 2008, and
re-nominated at Parent’s 2009 annual meeting of stockholders to serve an
additional three-year term.

 

3. Salary

 

3.1 Company will pay Xu a salary in cash of $1 per year. Xu’s salary may be
changed by mutual agreement at any time during the Term.

 

4. Bonus and Stock Holdings

 

4.1 Xu is eligible for a one-time payment from the contingent payment bonus pool
contemplated by clause 6.2(r) of the Merger Agreement (the “Bonus Pool”). The
Bonus Pool will consist of $15 million dollars if Company’s and Parent’s pro
forma consolidated net income for the fiscal year ending December 31, 2009
equals or exceeds $90 million dollars, as adjusted for stock compensation and
expenses of the office of Chairman of Parent, the bonuses themselves, and
certain contingent payments.

 

     Xu will determine and recommend to Company and Parent the amount each
participating company officer, including himself, will receive from the Bonus
Pool. Any bonus under this clause will be paid in cash or stock, or a
combination thereof in the sole discretion of Parent. Any bonus under this
clause will be payable within 10 business days after the filing of Parent’s Form
10-K for the period ending December 31, 2009.

 

     The terms and conditions of Xu’s common stock holdings in Parent delivered
at the closing of the Merger Agreement are governed by the Majority Stockholder
Consent Agreement dated May 19, 2008, Amendment No. 1 thereto dated
September 19, 2008, Amendment No. 2 thereto dated September 29, 2008, and
Amendment No. 3 thereto dated October 30, 2008, collectively hereinafter the “Xu
Stockholder Consent Agreement” and incorporated here in full.



--------------------------------------------------------------------------------

     If the conditions for the Bonus Pool are not met through no fault or
reasons caused by the actions or inactions of Xu (as determined in the sole
discretion of the Company), then with approval from the Company and Parent’s
Compensation Committee, and based on successfully reaching agreed quarterly
performance targets established in accordance with U. S. Internal Revenue Code
Section 162(m) as amended, Xu may be awarded a one-time bonus of USD $1 million
in fiscal year 2010 (for services rendered in 2009 only) and when earned and
payable quarterly, provided that such targets build on and derive benefit from
the operating efficiencies and productivity milestones implemented in respect of
the $15 million Bonus Pool. A bonus, if any, for services rendered in 2010 or
2011, will be by mutual agreement and in the sole discretion of the Company and
upon approval of Parent’s Compensation Committee.

 

4.2 In order to be eligible to receive any bonus or stock deliveries under this
clause 4, Xu must be actively employed by Company on the date the bonus and
stock deliveries are earned, due, and payable.

 

5. Expenses

 

5.1 Company shall reimburse Xu in respect of all reasonable business expenses
necessarily incurred by Xu in the performance of his duties, provided that any
expense claims are supported by relevant documentation and are made in
accordance with Company’s expenses policies. For all business-related travel, Xu
will be entitled to reimbursement for first class airfare and hotel of his
choosing, subject to Xu exercising reasonable judgment in incurring such
expenses.

 

6. Benefits and Vacation

 

6.1 Xu shall be entitled to participate in, and receive benefits as permitted by
applicable law under, any pension benefit plan, welfare benefit plan (including,
without limitation, health insurance), vacation benefit plan, or other executive
benefit plan made available by Company to its senior executives. Any such plan
or benefit arrangement may be amended, modified, or terminated by Company from
time to time with or without notice to Xu.

 

7. Termination of Employment

 

7.1 By Xu. Xu may not terminate his employment for any reason prior to full
performance and receipt and exchange of all deliveries under the Xu Stockholder
Consent Agreements. At any time thereafter, the parties may terminate Xu’s
employment upon mutually agreed terms and conditions.

 

     At any time thereafter, Xu may seek to terminate his employment by choice
without any “Good Reason” by giving the Company six (6) months of notice in
writing.

 

     At any time thereafter, Xu may seek to terminate his employment with “Good
Reason” by giving to Company no less than sixty (60) days notice in writing, as
well as thirty (30) days to cure the problem. If uncured, Xu receives the amount
of compensation reached by mutual agreement paid in a lump-sum, but no less than
an amount equal to his most recent six (6) months’ salary and bonus.

 

     “Good Reason” shall mean: (a) a material reduction in Xu’s authority,
duties, and responsibilities as Chief Executive Officer and President of the
Company, or (b) a material breach of this Agreement.

 

7.2 By Company. Company may not terminate Xu’s employment for any reason prior
to full performance and receipt and exchange of all deliveries under the Xu
Stockholder Consent Agreements. At any time thereafter, the parties may
terminate Xu’s employment upon mutually agreed terms and conditions.



--------------------------------------------------------------------------------

     At any time thereafter, Company may seek to terminate Xu’s employment by
choice without “Cause” by giving Xu not less than six (6) months notice in
writing. If so, Xu receives the amount of compensation reached by mutual
agreement paid in a lump-sum, but no less than an amount equal to his most
recent twelve (12) months’ salary and bonus.

 

     At any time thereafter, Company may seek to terminate Xu’s employment with
“Cause” by giving Xu no less than sixty (60) days notice in writing, as well as
thirty (30) days to cure the problem. If uncured, Xu receives the amount of
compensation reached by mutual agreement paid in a lump-sum, but no less than an
amount equal to his most recent two (2) months’ salary. “Cause” shall be deemed
to exist if Xu shall at any time: (a) commit a material breach of any provision
of this Agreement, (b) be guilty of gross negligence in connection with or
affecting the business or affairs of the Company, or (c) be convicted of, or
plead no contest to, a felony criminal offense.

 

7.3 Death and Disability. Xu’s employment will automatically terminate upon his
death. Further, Company reserves the right to terminate Xu’s employment at any
time during which Xu has a “Disability.”

 

     For purposes of this Agreement, a “Disability” means a physical or mental
impairment that prevents Xu from performing the essential duties of his
position, with or without reasonable accommodation, for (i) a period of sixty
(60) consecutive calendar days, or (ii) an aggregate of ninety (90) work days in
any six (6) month period. A determination that Xu has incurred a Disability will
be made by Company, in its sole discretion, but in consultation with a physician
selected by Company and who works in Shenzhen or Hong Kong, provided that such
selected physician consults with Xu’s physician in addition to any examination
of Xu and/or other tests on Xu that such selected physician performs or orders
to be performed, and Xu hereby agrees to submit to any such examinations and/or
other tests from time to time. Notwithstanding the foregoing, any termination of
employment due to a “Disability” will be made in accordance with applicable
local laws.

 

     In the event of a termination of Xu’s employment due to death or Disability
prior to full performance and receipt and exchange of all deliveries under the
Xu Stockholder Consent Agreements, Company will deliver to Xu or his estate, as
applicable, a sum of shares of stock determined by mutual agreement and based on
his time in service to the Company.

 

8. Confidential Information

 

8.1 Xu acknowledges that, during the course of his employment with Company, he
will have access to confidential business information and secrets. Xu agrees,
both during the term of his employment and following its termination, that he
will hold the confidential business information and secrets in the strictest
confidence, and that he will not use or attempt to use or disclose any
confidential information or business secrets any other person or entity without
the prior written authorization of Company.

 

8.2 The restrictions of clause 8.2 do not apply to any Confidential Information
that (a) has entered into the public domain other than by a breach of this
Agreement or other obligation of confidentiality of which Xu is aware, or
(b) solely to the extent and for the duration required, is required to be
disclosed under a validly-issued court order, pursuant to a request by
government regulators, and which disclosure Company is unable legally to
prevent.

 

9. Further Obligations of Xu

 

9.1 Xu shall comply with all applicable rules of law, securities laws,
regulations, and codes of conduct of Company in effect from time to time in
relation to dealings in shares, notes, debentures, or other securities.

 

9.2 Xu represents that his employment with Company does not violate any prior
agreement with a former employer or third party.

 



--------------------------------------------------------------------------------

10. Restrictive Covenants

 

10.1 For the purpose of this clause 10, the following expressions shall have the
following respective meanings:

 

  10.1.1 “Business” means the water manufacturing, bottled water, and consumable
beverages business as carried on by Company on Xu’s termination date.

 

  10.1.2 “Key Executive” means any person who, at Xu’s employment termination
date, is employed or engaged by Company (a) with whom Xu has had material
contact during the course of his employment with Company, and (b) either (i) is
in the possession of Confidential Information, or (ii) is directly managed by or
reports to Xu; and in the event that any person is found to have been solicited
or hired by Xu prior to Xu’s termination date and such person would have been a
Key Xu on Xu’s termination date but for the actions of Xu, then such person will
also be considered to be a Key Executive.

 

  10.1.3 “Restricted Area” means the provinces and administrative regions of the
Peoples Republic of China in which Xu has undertaken his duties to a material
extent at any time during the period of twelve (12) months immediately preceding
Xu’s employment termination date.

 

  10.1.4 “Restriction Period” means the period of Xu’s employment with Company,
plus eighteen months from Xu’s termination date.

 

10.2 Xu acknowledges that, during the course of his employment with Company, he
will have (a) access to confidential information, and/or (b) influence over or
connection with customers, executives, and other service providers of Company,
and accordingly, having had the opportunity to take legal advice or voluntarily
having waived such opportunity, is willing to enter into the covenants described
in this clause 10 in order to provide Company with reasonable protection for
those interests.

 

10.3 Xu hereby covenants with Company that he will not, for the Restriction
Period, without the prior written consent of Company in its sole and absolute
discretion, either alone or jointly with or on behalf of any person, directly or
indirectly, carry on or set up, or be employed or engaged by or in, or otherwise
assist or be interested in, in any capacity (except as a shareholder or other
equity owner of not more than three percent (3%) of the shares of any company
whose shares are publicly traded on any recognized stock exchange), a business
that is carried on in competition with the Business anywhere within the
Restricted Area.

 

10.4 Xu hereby covenants with Company that he will not, for the Restriction
Period, without the prior written consent of Company in its sole and absolute
discretion, either alone or jointly with or on behalf of any person, directly or
indirectly:

 

  10.4.1 solicit for employment, or entice away from employment or any customer
or service relationship with Company, any Key Executive who, on Xu’s employment
termination date, is employed or engaged by Company, or who was so employed or
engaged at any time during the six (6) months immediately preceding Xu’s
termination date; or

 

  10.4.2 hire or engage for services any Key Executive who, on Xu’s employment
termination date, is employed or engaged by Company, or who was so employed or
engaged at any time during the six (6) months immediately preceding Xu’s
termination date.

 

10.5 The covenants contained in this clause 10 are intended to be separate and
severable and enforceable as such, and to be enforceable to the fullest extent
permissible under the laws of each jurisdiction in which enforcement is sought.
If any restriction contained in this Agreement is for any reason held by a court
or arbitration tribunal to be excessively broad as to duration, activity,
geographical scope, or subject, then such restriction will be construed,
reformed, or judicially modified, as necessary in such jurisdiction so as



--------------------------------------------------------------------------------

     to thereafter be limited or reduced to the extent required to be
enforceable in such jurisdiction in accordance with applicable law. If any
restriction contained in this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law in any jurisdiction, then
such invalidity, illegality, or unenforceability will not affect any other
provision of this Agreement or any other jurisdiction, but such restriction will
be reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable restriction had never been contained in this
Agreement.

 

10.6 Xu acknowledges that the remedy at law for his breach of this clause 10
will be inadequate, and that the damages flowing from such breach will not be
readily susceptible to being measured in monetary terms. Accordingly, upon a
breach or threatened breach of this clause 10, Company will be entitled to
immediate injunctive relief (or other equitable relief) and may obtain a
temporary order restraining any breach or further breach. No bond or other
security will be required to obtain such relief, and Xu consents to the issuance
of such equitable relief. Nothing in this clause 10.6 will be deemed to limit
Company’s remedies at law or in equity that may be pursued or availed of by
Company for any breach or threatened breach by Xu of any part of this clause 10.

 

10.7 The covenants contained in this clause 10 have been agreed by the parties
hereto to be reasonable and in exchange for reasonable and mutually agreed
consideration including this Agreement and Xu’s contribution, participation, and
transfer of equity interests as a principal owner of a business merged and
reorganized in the Merger Agreement. The business of Company is highly
competitive, the terms of this clause 10 are material to the parties’
willingness to enter into this Agreement, and the terms and conditions of this
clause 10 are not more restrictive than is necessary to protect the legitimate
interests of Company.

 

11. Miscellaneous

 

11.1 This Agreement constitutes the entire agreement and understanding between
Company and Xu and supersedes any other agreements, whether oral or written,
with respect to the subject matter of this Agreement. This Agreement may only be
modified or amended by a further agreement in writing signed by the parties
hereto.

 

11.2 This Agreement is governed by and shall be construed in accordance with the
laws of the Hong Kong Special Administrative Region of the People’s Republic of
China and the State of California, insofar as those laws can be harmonized to
realize the intent of the parties hereto, and without giving effect to conflict
of law principles.

 

11.3 In the event the parties are unable to settle a dispute respecting this
Agreement such dispute shall be referred to and finally settled by arbitration
at Hong Kong International Arbitration Centre in accordance with its commercial
and employment Arbitration Rules then in effect, administered by a single
experienced arbitrator selected by mutual agreement. The parties may offer any
relevant materials in discovery under volume and timescale guidelines set by the
arbitrator, and may offer legal briefing and relevant precedent respecting the
agreed up choice of law immediately above

 

11.4 This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original, and all such counterparts when taken together shall
constitute one and the same original.

 

11.5 Except to the extent that applicable law requires that any specific action
be taken or performed by Company or Parent’s Compensation Committee, or to the
extent otherwise provided in this Agreement, any action to be taken or
performed, or direction to be provided, by Company under this Agreement may be
taken, performed, or provided at the direction of Parent’s Chief Executive
Officer.

 

11.6 Any waiver by Company of any provision, or any breach of any provision, of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach of such provision or any other provision herein.

 



--------------------------------------------------------------------------------

11.7 Due to the personal nature of the services contemplated under this
Agreement, this Agreement and Xu’s rights and obligations hereunder may not be
assigned by Xu. Company may assign its rights, together with its obligations
hereunder, in connection with any sale, transfer, or other disposition of all or
substantially all of its business and/or assets, provided that any such assignee
of Company agrees to be bound by the provisions of this Agreement.



--------------------------------------------------------------------------------

Company

    

By:

 

/s/ Richard J. Heckmann

     Date: October 30, 2008   Name: Richard J. Heckmann        Title: Chairman
of the Board     

/s/ Xu Hong Bin

     Date: October 30, 2008

Xu Hong Bin

    